Title: To Thomas Jefferson from James Barbour, 19 April 1825
From: Barbour, James
To: Jefferson, Thomas


Dear Sir
Washington
April 19h 25
Yours of the 16th is this moment received—The appeal you have made to me on the subject of the $50000, as a Virginian, and a Friend to the university, I feel no vanity in Saying, is justified by my zeal and exertions in promoting by all means within my power the desired result—The instant the law passed the Senate, after having at my instance been taken up out of order without which it would not have passed this Session, I sent on the law before it had received the sanction of the President—I took occasion to explain to Govr Pleasants my object in So doing was to facilitate the final adjustment, by preparing the necessary accounts and vouchers—A delay of Some time (resulting I presume from necessity) took place before my letter was answered—before its being So and Some information asked for I replied to it on the day of its receipt—After some days application was made by the Auditor for Some further information—this I caused to be transmitted on the day his letter came to hand—Since which a month has interposed and to this day Virginia’s claim for interest has not been presented—had it have been I disagreed to have Caused its adjustment instantly: and my hopes were that the whole transaction at Richmond and here might have been closed in a day or two—The delay is matter of profound regret—Justified by causes I presume of which I am not cognosant—The Urgency of the case disclosed in your last letter has induced me to solicit the Sanction of the President to the immediate payment of the $50000—to which he has consented—And I have caused that Sum to be placed to the credit of the Treasurer of Virginia in the Branch Bank of the U.S—Richmond—It is of course subject to your immediate direction—I cannot forbear to congratulate you on this result and to renew to you an expression of profound gratitude as a Virginian for the Zeal you have displayed in behalf of the University and the distinguished Success that has crowned your exertions—I offer you a tribute of my profound respectJames Barbour